 



Exhibit 10.2
Execution Version
AMENDMENT NO. 5 AND WAIVER
WITH RESPECT TO TERM LOAN DIP CREDIT AGREEMENT
          This AMENDMENT NO. 5 AND WAIVER, dated as of December 28, 2007 (this
“Amendment”), is entered into by and among DURA OPERATING CORP., a Delaware
corporation, a debtor and debtor in possession under Chapter 11 of the
Bankruptcy Code (the “Company”), DURA AUTOMOTIVE SYSTEMS, INC., a Delaware
corporation, a debtor and debtor in possession under Chapter 11 of the
Bankruptcy Code (“Holdings”), certain SUBSIDIARIES OF HOLDINGS AND COMPANY, each
a debtor and debtor in possession under Chapter 11 of the Bankruptcy Code, as
Guarantors, the lenders from time to time party to the Term Loan DIP Credit
Agreement (as defined below) (the “Lenders”), GOLDMAN SACHS CREDIT PARTNERS
L.P., as Administrative Agent (together with its permitted successors in such
capacity, the “Administrative Agent”), as Collateral Agent and as Sole Book
Runner, Joint Lead Arranger and Syndication Agent and BANK OF AMERICA, N.A., as
Issuing Bank and Credit-Linked Deposit Bank.
RECITALS:
          WHEREAS, the Company, Holdings, the Lenders, the Administrative Agent
and the other parties thereto have entered into that certain Senior Secured
Super-Priority Debtor in Possession Term Loan and Guaranty Agreement, dated as
of October 31, 2006 (as amended as of the date hereof, as amended hereby and as
further amended, modified or restated from time to time, the “Term Loan DIP
Credit Agreement”). Capitalized terms used but not defined in this Amendment
shall have the meanings that are set forth in the Term Loan DIP Credit
Agreement; and
          WHEREAS, the Company desires to amend the Term Loan DIP Credit
Agreement, among other things, to extend the Maturity Date; and
          WHEREAS, the Company has requested that the Lenders (i) consent to
certain restructuring transactions to be consummated on or after the Effective
Date (as defined below), as described on Schedule I attached hereto (such
transactions, the “Canadian Restructuring Transactions”), (ii) upon the
effectiveness of the Canadian Restructuring Transactions, release the Canadian
Subsidiaries transferred pursuant to the terms of the Canadian Restructuring
Transactions (collectively, the “Transferred Credit Parties”) from their
obligations under Section 7 of the Term Loan DIP Credit Agreement and from their
Obligations under the Collateral Documents and (iii) waive compliance with
certain provisions of the Term Loan DIP Credit Agreement solely with respect to
permitting the Canadian Restructuring Transactions; and
          WHEREAS, concurrently with the execution of this Amendment, the
Company, Holdings, the Revolving Administrative Agent, and the various lenders
under the Revolving DIP Credit Agreement will have entered into that certain
Amendment No. 4 and Waiver with respect to the Revolving DIP Credit Agreement,
dated as of the date hereof (the “Revolving DIP Fourth Amendment”); and
          WHEREAS, the Administrative Agent and the Lenders have agreed, subject
to the limitations and conditions set forth herein, to amend or otherwise modify
the Term Loan DIP Credit Agreement, and to effect certain consents and waivers
as set forth herein.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



SECTION 1. CONSENTS AND WAIVERS
     1.1. Consent to Canadian Restructuring Transactions. As of the Effective
Date (as defined below):
     (a) The Requisite Lenders hereby consent to the Company and its
Subsidiaries consummating the Canadian Restructuring Transactions, provided,
that except to the extent expressly contemplated in this Amendment, no Default
or Event of Default shall have occurred which is continuing or would result upon
giving effect to the Canadian Restructuring Transactions. The organizational and
structural changes, asset transfers (including intercompany obligations and
indebtedness), transactions with affiliates, issuance of Capital Stock by any
Subsidiary and Investments pursuant to the Canadian Restructuring Transactions
and, in each case, to the extent set forth on Schedule I, shall be deemed
permitted for the purposes of Sections 5.10, 6.1, 6.2, 6.7, 6.9, 6.10 and 6.12
of the Term Loan DIP Credit Agreement and Sections 4.1(b)(iii), 4.1(b)(v),
4.4.1(a)(ii), 4.4.2(b)(i)(a) and 4.4.4 of the Pledge and Security Agreement on
and after the Effective Date, and the Company and its Subsidiaries shall not be
required to comply with any prior notice requirements as set forth in the Credit
Documents to consummate the Canadian Restructuring Transactions. Upon
consummation of each applicable step of the Canadian Restructuring Transactions,
in accordance with Section 5.10(d) of the Term Loan DIP Credit Agreement, the
Company agrees to provide a Foreign Collateral Agreement with respect to 66% of
the Capital Stock of the newly formed German partnership described on
Schedule 1, which shall be a direct Subsidiary of the Company following
consummation of the Canadian Restructuring Transactions, within 15 Business Days
of the consummation of the Canadian Restructuring Transactions (or such later
date as agreed by the Collateral Agent); and
     (b) the Requisite Lenders hereby acknowledge that the Administrative Agent
and the Collateral Agent are authorized, pursuant to Section 9.8(a) of the Term
Loan DIP Credit Agreement, to release each Transferred Credit Party from its
Guaranty and to release the Liens upon the assets and Capital Stock of each such
Transferred Credit Party and Dura Holdings Germany GmbH.
     1.2. Consent to Amendment of the Final Order. As of the Effective Date, the
Requisite Lenders and the Administrative Agent hereby consent to a modification
of the Final Order for the sole purpose of reducing the Carve-Out Cap (as
defined in paragraph 18(iii) of the Final Order) from $10,000,000 to $5,000,000.
SECTION 2. AMENDMENTS
     2.1. Amendments to the Term Loan DIP Credit Agreement. As of the Effective
Date:
     (a) Section 1.1 (Definitions) of the Term Loan DIP Credit Agreement is
hereby amended by inserting the following definition in such Section 1.1 in the
appropriate place to preserve the alphabetical order of the definitions in such
Section 1.1:
          “Fifth Amendment Effective Date” means December 28, 2007.
     (b) Section 1.1 (Definitions) of the Term Loan DIP Credit Agreement is
hereby amended by replacing “December 31, 2007” in clause (i) of the definition
of “Maturity Date” with “January 31, 2008”;
     (c) Section 2.8(a) (Interest on Loans) of the Term Loan DIP Credit
Agreement is hereby amended and restated in its entirety to read as follows:

2



--------------------------------------------------------------------------------



 



     (a) Except as otherwise set forth herein, each Loan shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:
     (i) if a Base Rate Loan, at the Base Rate plus 2.25% per annum; or
     (ii) if a LIBOR Loan, at the LIBOR Rate plus 3.25% per annum;
provided, however, that following December 31, 2007 (and notwithstanding any
provision of Section 2.9 below), all Loans shall automatically be deemed to be
Base Rate Loans and shall accrue interest pursuant to clause (a)(i) above.
     (d) Section 2.10 (Default Interest) of the Term Loan DIP Credit Agreement
is hereby amended by (i) inserting immediately after the words “during the
continuance of an Event of Default” the following: “, and at all times following
December 31, 2007 (whether or not an Event of Default has occurred which is
continuing) and (ii) inserting the following proviso at the end of the final
sentence thereof: “provided, however, that in the event that any Event of
Default occurs following December 31, 2007, there shall be no additional
increase in the interest rate from that provided for in this Section 2.10.”
     (e) Section 2.20(b) (Withholding of Taxes) of the Term Loan DIP Credit
Agreement is hereby amended by inserting, immediately after the words “provided,
no such additional amount shall be required to be paid to any Lender under
clause (iii) above except”, the following:
     (A) to the extent that such amount is with respect to a deduction or
withholding of a Tax imposed by the United States in respect of the payment of
Synthetic L/C Fees to any Lender, but then only to the extent that, if such
payment were of interest on the Loans (instead of a Synthetic L/C Fee) such
Lender would have been entitled to receive payment of such interest gross of any
withholding or deduction (after giving effect to, and compliance with, the other
provisions hereof) or (B)
     (f) Section 5.1 (Financial Statements and Other Reports) of the Term Loan
DIP Credit Agreement is hereby amended by inserting after Section 5.1(n), a new
Section 5.1(o) as follows:
     (o) not later than 2:00 pm (New York time) on Friday of each week, an
updated rolling cash flow forecast for the following 13-week period (in
substantially similar form to that provided to the Administrative Agent on the
Fifth Amendment Effective Date).
     (g) Section 6.8(b) (Maximum Consolidated Capital Expenditures) of the Term
Loan DIP Credit Agreement is hereby amended by inserting a new row (immediately
below the existing last row) into the table found in such Section as follows:

                                                          Period   Specified
Amount
Fifth Amendment Effective Date — January 31, 2008
  $ 9,000,000  

     (h) Section 8.1(c) (Events of Default) of the Term Loan DIP Credit
Agreement is hereby amended by inserting “Section 5.1(o) (to the extent that
such failure is not remedied or waived within 2 days),” immediately after the
words “Section 5.1(f),”.

3



--------------------------------------------------------------------------------



 



SECTION 3. AMENDMENT FEES
     3.1. Amendment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each consenting Lender for which the Administrative Agent
shall have received (by facsimile or otherwise) an executed signature page
hereto, an amendment fee (the “Amendment Fee”) in an amount equal to 1.25% of
the aggregate outstanding principal amount of Loans and Synthetic L/C Exposure
of each such consenting Lender, which fee shall be earned, due and payable on
the Effective Date.
     3.2. Additional Amendment Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender, an additional amendment fee
(the “Additional Amendment Fee”) in an amount equal to 1.25% of the aggregate
outstanding principal amount of Loans and Synthetic L/C Exposure of each such
consenting Lender on the Effective Date, which fee shall be earned on the
Effective Date and shall be due and payable on the earliest of (i) January 31,
2008 and (ii) the date on which the Loans or the Synthetic L/C Exposure is
repaid in whole or in part in connection with any refinancing thereof.
SECTION 4. CONDITIONS PRECEDENT TO EFFECTIVENESS
     4.1. Effectiveness of Waivers, Consents and Amendments. The effectiveness
of the waivers, consents and amendments set forth in Sections 1 and 2 hereof is
subject to the satisfaction, or waiver, of the following conditions on or before
December 31, 2007 (or such later date as the Administrative Agent and the
Company may agree) (the “Effective Date”):
     (a) the Administrative Agent shall have received this Amendment, duly
executed by each of the Credit Parties, the Administrative Agent, the Issuing
Bank and Credit-Linked Deposit Bank and each Lender;
     (b) the Administrative Agent shall have received the Revolving DIP Fourth
Amendment, which shall extend the maturity date and the availability period
under the Revolving DIP Credit Agreement to not earlier than January 31, 2008
and which shall otherwise be in form and substance reasonably satisfactory to
the Administrative Agent, duly executed by the parties thereto, and the
“Effective Date”, as defined therein, shall have occurred substantially
contemporaneously with the Effective Date hereunder;
     (c) the Administrative Agent shall have received (for distribution to the
Lenders) a rolling 13-week cash-flow forecast commencing January 1, 2008 for
Holdings and its Subsidiaries, in form and substance reasonably satisfactory to
the Administrative Agent, and such additional documents, instruments and
information as the Administrative Agent may reasonably request;
     (d) counsel to the Administrative Agent shall have engaged, at the
Company’s reasonable expense, a financial advisor on terms reasonably
satisfactory to the Administrative Agent;
     (e) the representations and warranties set forth in Section 5 hereof shall
be true and correct in all material respects as of the Effective Date;
     (f) the Borrower shall have paid to the Administrative Agent the Amendment
Fee; and
     (g) the Bankruptcy Court shall have approved, pursuant to one or more
Orders in form and substance reasonably satisfactory to the Administrative
Agent, (i) the terms of this Amendment, (ii) the payment of all fees and
expenses required to be paid by the Borrower hereunder or under the Credit

4



--------------------------------------------------------------------------------



 



Agreement, including, without limitation, the Amendment Fee and the Additional
Amendment Fee set forth in Section 3 above and (iii) the continuing Super
Priority Nature of Obligations and Lenders’ Liens as set forth in Section 2.24
of the Term Loan DIP Credit Agreement and as more fully set forth and provided
for in the Orders.
SECTION 5. REPRESENTATIONS AND WARRANTIES
     5.1. Representations and Warranties. The Company and each other Credit
Party hereby represents and warrants that:
     (a) Corporate Power and Authority. Subject to the Orders and the entry of
the Bankruptcy Court order described in Section 4.1(g), each Credit Party has
all requisite corporate power and authority to enter into this Amendment and to
carry out the transactions contemplated hereby in all material respects, and
perform its obligations under the Term Loan DIP Credit Agreement and the other
Credit Documents, in each case in all material respects.
     (b) Authorization of Agreements. Subject to the Orders and the entry of the
Bankruptcy Court order described in Section 4.1(g), the execution and delivery
of this Amendment has been duly authorized by all necessary corporate or
equivalent action on the part of each Credit Party that is a party thereto.
     (c) No Conflict. Subject to the Orders and the entry of the Bankruptcy
Court order described in Section 4.1(g), the execution and delivery by each
Credit Party of this Amendment does not and will not (a) violate any provision
of any material law or any material governmental rule or regulation applicable
to Holdings or any of its Subsidiaries, any of the Organizational Documents of
Holdings or any of its Subsidiaries, or any order, judgment or decree of any
court or other agency of government in any jurisdiction binding on Holdings or
any of its Subsidiaries; (b) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Material Contract
of Holdings or any of its Subsidiaries; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent, on behalf of Secured Parties, and the
Liens securing the Revolving Credit Obligations); or (d) require any material
approval of stockholders, members or partners or any material approval or
material consent of any Person under any Material Contract of Holdings or any of
its Subsidiaries, except for such material approvals or material consents which
will be obtained on or before the Effective Date and disclosed in writing to
Lenders and such material approvals or material consents required to be obtained
in the ordinary course of business.
     (d) Governmental Consents. Subject to the Orders and the entry of the
Bankruptcy Court order described in Section 4.1(g), no action, consent or
approval of or notice to, registration or other action by any Governmental
Authority is required in connection with the execution and delivery by each
Credit Party of this Amendment and the performance by each Credit Party of the
Term Loan DIP Credit Agreement and the other Credit Documents.
     (e) Binding Obligation. This Amendment has been duly executed and delivered
by each Credit Party that is a party thereto and is the legally valid and
binding obligation of such Credit Party, and subject to the Orders and the entry
of the Bankruptcy Court order described in Section 4.1(g), enforceable against
such Credit Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

5



--------------------------------------------------------------------------------



 



     (f) Incorporation of Representations and Warranties From Term Loan DIP
Credit Agreement. The representations and warranties contained in Section 4 of
the Term Loan DIP Credit Agreement are and will be true, correct and complete in
all material respects on and as of the Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date.
     (g) Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default.
SECTION 6. ACKNOWLEDGMENT AND CONSENT
     (a) Each of Holdings and certain Subsidiaries of the Company has
(i) guaranteed the Obligations and (ii) created Liens in favor of Lenders on
certain Collateral to secure its obligations under the Term Loan DIP Credit
Agreement and the Collateral Documents subject to the terms and provisions of
the Term Loan DIP Credit Agreement and the Collateral Documents. Each of
Holdings and certain Subsidiaries of the Company who have guaranteed the
Obligations are collectively referred to herein as the “Credit Support Parties”,
and the Term Loan DIP Credit Agreement and the Collateral Documents are
collectively referred to herein as the “Credit Support Documents”.
     (b) Each Credit Support Party hereby acknowledges that it has reviewed the
terms and provisions of the Term Loan DIP Credit Agreement and this Amendment
and consents to the amendment and waiver of the Term Loan DIP Credit Agreement
effected pursuant to this Amendment. Each Credit Support Party hereby confirms
that each Credit Support Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Credit
Support Documents the payment and performance of all “Obligations” under each of
the Credit Support Documents, as the case may be (in each case as such terms are
defined in the applicable Credit Support Document), including without limitation
the payment and performance of all such “Obligations” under each of the Credit
Support Documents, as the case may be, in respect of the Obligations of the
Company now or hereafter existing under or in respect of the Term Loan DIP
Credit Agreement and the Collateral Documents.
     (c) Each Credit Support Party acknowledges and agrees that any of the
Credit Support Documents to which it is a party or otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment.
     (d) The Company and each Credit Support Party acknowledges and agrees that,
except as expressly provided herein, nothing in the Term Loan DIP Credit
Agreement, the Pledge and Security Agreement, this Amendment or any other Credit
Document shall be deemed to constitute an amendment to or waiver of any Default
or Event of Default, or an indication of the Administrative Agent’s or Lender’s
willingness to amend or waive, any other provisions of the Credit Documents.
SECTION 7. MISCELLANEOUS
     (a) Binding Effect. This Amendment shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of the Lenders.

6



--------------------------------------------------------------------------------



 



     (b) Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
     (c) Reference to Term Loan DIP Credit Agreement. On and after the Effective
Date, each reference in the Term Loan DIP Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Term
Loan DIP Credit Agreement, and each reference in the other Credit Documents to
the “Term Loan DIP Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Term Loan DIP Credit Agreement shall mean and be a
reference to the Term Loan DIP Credit Agreement as amended by this Amendment.
     (d) Effect on Credit Agreement. Except as specifically amended, modified or
supplemented by this Amendment, the Term Loan DIP Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed.
     (e) Execution. The execution, delivery and performance of this Amendment
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of any Agent
or Lender under, the Term Loan DIP Credit Agreement or any of the other Credit
Documents.
     (f) Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
     (g) APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OTHER THAN
THOSE OF THE STATE OF NEW YORK.
     (h) Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of a counterpart by facsimile or electronic
transmission (e.g., .tif file or .pdf file) shall constitute delivery of an
original counterpart.
     (i) Fees and Expenses. Holdings, the Company and each other Credit Party
each hereby agrees to pay on demand all reasonable fees and expenses of Kaye
Scholer LLP, to the extent not exceeding $50,000, incurred in connection with
this Amendment or the other Credit Documents, all of which fees and expenses
shall be Obligations secured by the Collateral.
     (j) Credit Document. This Amendment is a Credit Document (as defined in the
Term Loan DIP Credit Agreement).
[The remainder of this page is intentionally left blank.]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

                  DURA AUTOMOTIVE SYSTEMS, INC.     DURA OPERATING CORP.    
DURA SPICEBRIGHT, INC.     ADWEST ELECTRONICS, INC.     ATWOOD AUTOMOTIVE, INC.
    ATWOOD MOBILE PRODUCTS, INC.     CREATION GROUP HOLDINGS, INC     CREATION
GROUP, INC.     CREATION GROUP TRANSPORTATION, INC.     CREATION WINDOWS, INC.  
  DURA AUTOMOTIVE SYSTEMS CABLE OPERATIONS, INC.     DURA AUTOMOTIVE SYSTEMS OF
INDIANA, INC.     DURA GLOBAL TECHNOLOGIES, INC.     KEMBERLY, INC.     MARK I
MOLDED PLASTICS OF TENNESSEE, INC.     SPEC-TEMP., INC.     UNIVERSAL TOOL &
STAMPING COMPANY, INC.
 
           
 
  By:   /s/ Theresa Skotak    
 
           
 
  Name:        
 
  Title:        

[SIGNATURE PAGE TO AMENDMENT No. 5 to TERM LOAN DIP CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  DURA SHIFTER L.L.C.
 
                By: DURA OPERATING CORP.,     Its: SOLE MEMBER
 
           
 
  By:   /s/ Theresa Skotak    
 
           
 
  Name:        
 
  Title:        
 
                DURA AIRCRAFT OPERATING COMPANY, LLC
 
                By: DURA OPERATING CORP.,     Its: SOLE MEMBER
 
           
 
  By:   /s/ Theresa Skotak    
 
           
 
  Name:        
 
  Title:        
 
                DURA BRAKE SYSYEMS, L.L.C.
 
                By: DURA OPERATING CORP.,     Its: SOLE MEMBER
 
           
 
  By:   /s/ Theresa Skotak    
 
           
 
  Name:        
 
  Title:        
 
                DURA CABLES NORTH LLC
 
                By: ATWOOD AUTOMOTIVE, INC.,     Its: SOLE MEMBER
 
           
 
  By:   /s/ Theresa Skotak    
 
           
 
  Name:        
 
  Title:        

[SIGNATURE PAGE TO AMENDMENT No. 5 to TERM LOAN DIP CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  DURA CABLES SOUTH LLC    
 
                By: ATWOOD AUTOMOTIVE, INC.,         Its: SOLE MEMBER    
 
           
 
  By:   /s/ Theresa Skotak
 
        Name:         Title:    
 
                DURA FREMONT L.L.C.         DURA GLADWIN L.L.C.         DURA
MANCELONA L.L.C.         DURA SERVICES L.L.C.    
 
           
 
  By:   /s/ Theresa Skotak
 
        Name:         Title:    

[SIGNATURE PAGE TO AMENDMENT No. 5 to TERM LOAN DIP CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  CREATION WINDOWS, LLC         KEMBERLY, LLC    
 
           
 
  By:   /s/ Theresa Skotak
 
        Name:         Title:    
 
                AUTOMOTIVE AVIATION PARTNERS, LLC    
 
                By: DURA AIRCRAFT OPERATING COMPANY, LLC,         Its: MANAGING
MEMBER    
 
                By: DURA OPERATING CORP.,         Its: SOLE MEMBER    
 
           
 
  By:   /s/ Theresa Skotak
 
        Name:         Title:    
 
                DURA G.P.           By: DURA OPERATING CORP.,         Its:
MANAGING GENERAL PARTNER    
 
           
 
  By:   /s/ Theresa Skotak
 
        Name:         Title:    

[SIGNATURE PAGE TO AMENDMENT No. 5 to TERM LOAN DIP CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  TRIDENT AUTOMOTIVE, L.P.    
 
                By: TRIDENT AUTOMOTIVE LIMITED,
Its: GENERAL PARTNER    
 
           
 
  By:   /s/ Theresa Skotak
 
        Name:         Title:    
 
                TRIDENT AUTOMOTIVE, L.L.C.    
 
                By: TRIDENT AUTOMOTIVE CANADA, CO.,         Its: MANAGING MEMBER
   
 
           
 
  By:   /s/ Theresa Skotak
 
        Name:         Title:    
 
                PATENT LICENSING CLEARINGHOUSE L.L.C.    
 
                By: MARK I MOLDED PLASTICS OF TENNESSEE, INC.,         Its: SOLE
MEMBER    
 
           
 
  By:   /s/ Theresa Skotak
 
        Name:         Title:    

[SIGNATURE PAGE TO AMENDMENT No. 5 to TERM LOAN DIP CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            DURA AUTOMOTIVE CANADA ULC
      By:   /s/ Theresa Skotak         Name:           Title:           DURA
AUTOMOTIVE SYSTEMS (CANADA), LTD.
      By:   /s/ Theresa Skotak         Name:           Title:           DURA
OPERATING CANADA LP, by its general partner,
DURA AUTOMOTIVE SYSTEMS OF INDIANA, INC.
      By:   /s/ Theresa Skotak         Name:           Title:           DURA
ONTARIO, INC.
      By:   /s/ Theresa Skotak         Name:           Title:           DURA
CANADA LP, by its general partner,
DURA ONTARIO, INC.
      By:   /s/ Theresa Skotak         Name:           Title:           DURA
HOLDINGS ULC
      By:   /s/ Theresa Skotak         Name:           Title:      

[SIGNATURE PAGE TO AMENDMENT No. 5 to TERM LOAN DIP CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



         

            DURA HOLDINGS CANADA LP, by its general partner,
DURA HOLDINGS ULC
      By:   /s/ Theresa Skotak         Name:           Title:           TRIDENT
AUTOMOTIVE LIMITED
      By:   /s/ Theresa Skotak         Name:           Title:           TRIDENT
AUTOMOTIVE CANADA CO.
      By:   /s/ Theresa Skotak         Name:           Title:      

[SIGNATURE PAGE TO AMENDMENT No. 5 to TERM LOAN DIP CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



         

            GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Administrative Agent, Collateral Agent, Sole
Bookrunner, Joint Lead Arranger, Syndication Agent and a
Lender
      By:   /s/ Douglas Tansey         Name:   Douglas Tansey        Title:  
Authorized Signatory   

[SIGNATURE PAGE TO AMENDMENT No. 5 to TERM LOAN DIP CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.
as Issuing Bank and Credit-Linked Deposit Bank
      By:   /s/ Thomas M. Merron         Name:   Thomas M. Merron       
Title:   Senior Vice President   

[SIGNATURE PAGE TO AMENDMENT No. 5 to TERM LOAN DIP CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



         

            WIND RIVER CLO I LTD.

By: McDonnell Investment Management, LLC, as Manager

as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ James R. Fellows         Name:   James R. Fellows       
Title:   Managing Director        WIND RIVER CLO II — TATE INVESTORS, LTD.

By: McDonnell Investment Management, LLC, as Manager

as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ James R. Fellows         Name:   James R. Fellows       
Title:   Managing Director        MCDONNELL LOAN OPPORTUNITY LTD.

By: McDonnell Investment Management, LLC, as Investment Manager

as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ James R. Fellows         Name:   James R. Fellows       
Title:   Managing Director        GANNETT PEAK CLO I, LTD.

By: McDonnell Investment Management, LLC, as Investment Manager

as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ James R. Fellows         Name:   James R. Fellows       
Title:   Managing Director     

[SIGNATURE PAGE TO AMENDMENT No. 5 to TERM LOAN DIP CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            ILLINOIS STATE BOARD OF INVESTMENT

By: McDonnell Investment Management, LLC, as Manager       as a Lender under the
Term Loan DIP Credit Agreement
      By:   /s/ James R. Fellows         Name:   James R. Fellows       
Title:   Managing Director   

            SANKATY ADVISORS, LLC as Collateral Manager for Prospect Funding I,
LLC as Term Lender

as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ Alan K. Halfenger         Name:   Alan K. Halfenger       
Title:   Chief Compliance Officer, Assistant Secretary 

            SANKATY HIGH YIELD PARTNERS II, L.P.

as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ Alan K. Halfenger         Name:   Alan K. Halfenger        
Title:   Chief Compliance Officer, Assistant Secretary 

            SANKATY HIGH YIELD PARTNERS III, L.P.

as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ Alan K. Halfenger         Name:   Alan K. Halfenger       
Title:   Chief Compliance Officer, Assistant Secretary   

[SIGNATURE PAGE TO AMENDMENT No. 5 to TERM LOAN DIP CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            ATLAS LOAN FUNDING (CENT 1) LLC

By: RiverSource Investments, LLC Attorney in Fact

as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ Robin C. Stancil         Name:   Robin C. Stancil       
Title:   Director of Operations   

            CENT CDO 12 LIMITED

By: RiverSource Investments, LLC as Collateral Manager

as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ Robin C. Stancil         Name:   Robin C. Stancil       
Title:   Director of Operations   

            CENT CDO 14 LIMITED

By: RiverSource Investments, LLC as Collateral Manager

as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ Robin C. Stancil         Name:   Robin C. Stancil       
Title:   Director of Operations   

            CENT CDO 15 LIMITED

By: RiverSource Investments, LLC as Collateral Manager

as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ Robin C. Stancil         Name:   Robin C. Stancil       
Title:   Director of Operations     

[SIGNATURE PAGE TO AMENDMENT No. 5 to TERM LOAN DIP CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            RIVERSOURCE BOND SERIES, INC. — RIVERSOURCE FLOATING RATE FUND

as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ Robin C. Stancil         Name:   Robin C. Stancil       
Title:   Assistant Vice President   

            OESTERREICHISCHE VOLKSBANKEN-AKTIENGESELLSCHAFT 1090
Vienna, Kolingasse 10 Austria/Europe

[NAME OF LENDER],
as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ Alexander Kitz         Name:   Alexander Kitz        Title:  
Director            By:   /s/ Gerd Mōdemdorfer         Name:   Gerd Mōdemdorfer 
      Title:   Credit Analyst   

            THE BANK OF NOVA SCOTIA

as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ Ronald Doohey         Name:   Ronald Doohey        Title:  
Director   

            TRUST D (for a portion of the assets of the Kodak
Retirement Income Plan), as a Lender under the Term Loan
DIP Credit Agreement
      By:   /s/ Steven S. Rogers         Name:   Steven S. Rogers       
Title:   Authorized Person     

[SIGNATURE PAGE TO AMENDMENT No. 5 to TERM LOAN DIP CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            LIBERTY VIEW LOAN FUND, LLC, as a Lender under the Term Loan DIP
Credit Agreement
      By:   /s/ Steven S. Rogers         Name:   Steven S. Rogers       
Title:   Authorized Person   

            THALES HOLDINGS LTD
as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ A. Aadel Shaaban         Name:   A. Aadel Shaaban       
Title:   PM   

            GRAND CENTRAL ASSET TRUST, GAIA SERIES
as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ Adam Kaiser         Name:   Adam Kaiser        Title:  
Attorney-in-fact   

            HORESHOE BEND SPIRET LOAN TRUST
By: Wilmington Trust Company not in its invidual
capacity but solely as trustee

as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ Ian P. Monigle         Name:   Ian P. Monigle        Title:  
Financial Services Officer   

            ALJ CAPITAL I, L.P.,
as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ Lawrence B. Gill         Name:   Lawrence B. Gill       
Title:   Authorized Signatory     

[SIGNATURE PAGE TO AMENDMENT No. 5 to TERM LOAN DIP CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            ALJ CAPITAL II, L.P.,

as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ Lawrence B. Gill         Name:   Lawrence B. Gill       
Title:   Authorized Signatory     

            Denali Capital LLC, managing member of DC Funding
Partners LLC, portfolio manager for DENALI CAPITAL
CREDIT OPPORTUNITY FUND FINANCING, LTD., or an affiliate

as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ John P. Thacker         Name:   John P. Thacker        Title:  
Chief Credit Offices   

            CFPS

as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ Gregory W. Frenzel         Name:   Gregory W. Frenzel       
Title:   Managing Director   

            TACONIC TRADING LLC

as a Lender under the Term Loan DIP Credit Agreement
      By:   /s/ Tara E. Kenny         Name:   Tara E. Kenny        Title:  
Assistant Vice President     

[SIGNATURE PAGE TO AMENDMENT No. 5 to TERM LOAN DIP CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



Schedule 1
to
Amendment No. 5, Waiver and Forbearance Agreement
CANADIAN RESTRUCTURING TRANSACTIONS
See attached.

 